DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 6/2/2022.
Claims 1, 5, 11, 13-14, 18-20 have been amended. Claims 16-17 have been cancelled. Claims 1-15, 18-25 are pending and addressed below. Claims 21-25 have been withdrawn.
Information Disclosure Statement
The information disclosure statement filed 5/1/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the Foreign Patent Document “EP 2249919” by Stryker Corporation. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the alternative, claims 1-7, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over de la Rama (U.S. PGPub. No 20150374252) in view of Li (U.S. Patent No. 5879295).
Regarding claim 1, de la Rama teaches:
A medical device, comprising: a catheter shaft that includes a proximal end and a distal end, (Para. 0101, Fig. 48F, introducer 220 has proximal end by the adapter 218 and distal end by the paddle 242)
the catheter shaft defining a catheter shaft longitudinal axis; (Para. 0101; Fig. 48F, introducer 220)
a flexible tip portion located adjacent to the distal end of the catheter shaft, (Para. 0093; Fig. 33, tip portion 10k; Fig. 43A paddle 242)
the flexible tip portion comprising a flexible framework, (Para. 0093; Fig. 33, tip portion 10k)
a plurality of microelectrodes disposed on the flexible framework and forming a flexible array of microelectrodes adapted to conform to tissue. (Para. 0093; Fig. 33 microelectrodes 196)
In related flexible catheter art, Li teaches:
wherein the flexible framework is curved about a transverse framework axis that is disposed transverse to the catheter shaft longitudinal axis without application of a force external to the medical device; (Col. 5, lines 58-62)
and a tether is coupled to a distal end of the flexible array and passes through a lumen defined by the catheter shaft, (Col. 5, lines 16-20; Fig. 2, manipulator wire 26, sheath 22, tip portion 30)
wherein an amount by which the flexible framework is curved about the transverse framework axis changes as the tether is moved proximally or distally through the lumen defined by the shaft. (Col. 4, lines 61-66)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified de la Rama based on the teachings of Li to have incorporated a tether in order to permit the user to easily position one or more of the manipulators along the length of housing and secure the manipulators in a desire position (Li, Col. 5, lines 1-7)
Regarding claim 2, the de la Rama/Li combination teaches:
The medical device of claim 1, wherein: (described above)
the flexible framework includes a first inboard transition arm, second inboard transition arm, first outboard transition arm, and second outboard transition arm; (de la Rama, Para. 0093; Fig. 33, arms 188, 190, 192, 194) 
and each of the first inboard transition arm, second inboard transition arm, first outboard transition arm, and second outboard transition arm extend along a respective transition arm curved axis. (de la Rama, Fig. 36, arms 188, 190, 192 and 194 are curved along individual axes; see annotated Fig. 36 below)
Regarding claim 3, the de la Rama/Li combination teaches:
The medical device of claim 2, wherein: (described above)
wherein each respective transition arm curved axis is disposed about the transverse framework axis. (de la Rama, see annotated Fig. 36 below)

    PNG
    media_image1.png
    365
    594
    media_image1.png
    Greyscale

Regarding claim 4, the de la Rama/Li combination teaches:
The medical device of claim 2, wherein: (described above)
wherein each one of the first inboard transition arm, second inboard transition arm, first outboard transition arm, and second outboard transition arm form an arc about the transverse framework axis. (de la Rama, see annotated Fig. 36 above, transition arms curve around transverse framework axis)
Regarding claim 5, the de la Rama/Li combination teaches:
The medical device of claim 4, wherein: (described above)
wherein: each one of the transition arms defines a proximal end and a distal end; (de la Rama, see annotated Fig. 33 above)
and the distal ends of each one of the transition arms are coupled with one another at a distal junction; (de la Rama, Para. 0094; Fig. 33, distal member 202)
Regarding claim 6, the de la Rama/Li combination teaches:
The medical device of claim 5, wherein: (described above)
wherein: the transition arms define an arc diameter; (de la Rama, see annotated Fig. 36 above)
and the arc diameter is changed as the tether is moved proximally or distally through the lumen defined by the catheter shaft. (Li, Col. 7, lines 14-20; Fig. 8A to 8B; arch diameter changes)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified de la Rama based on the teachings of Li to have incorporated a tether to move distally and proximally in order to create a lateral lesion (Li, Col. 7, lines 22-23).
Regarding claim 7, the de la Rama/Fleischman combination teaches:
The medical device of claim 6, wherein: (described above)
wherein a lateral spacing between each one of the transition arms is maintained as the arc diameter of each one of the transition arms changes. (de la Rama, comparing Fig. 33 and 36 above, the spacing between the transition arms remain constant as the arc diameter changes)
Regarding claim 11, the de la Rama/Li combination teaches:
A medical device, comprising: a catheter shaft comprising a proximal end and a distal end, (de la Rama, Para. 0101, Fig. 48F, introducer 220 has proximal end by the adapter 218 and distal end by the paddle 242)
the catheter shaft defining a central lumen and a catheter shaft longitudinal axis extending therethrough; (de la Rama, Para. 0104; Fig. 48F, introducer 220 has a port)
a flexible tip portion located adjacent to the distal end of the catheter shaft, (Para. 0093; Fig. 33, tip portion 10k; Fig. 43A paddle 242)
the flexible tip portion comprising a flexible framework, (de la Rama, Para. 0093; Fig. 33, tip portion 10k)
wherein: the flexible framework includes a first inboard transition arm, second inboard transition arm, first outboard transition arm, and second outboard transition arm; (de la Rama, Para. 0093; Fig. 33, arms 188, 190, 192, 194) 
each of the transitions arms being connected at their distal ends via a junction; (de la Rama, Para. 0094; Fig. 33, distal member 202)
and each respective transition arm curved axis is disposed about a transverse framework axis that is disposed transverse to the catheter shaft longitudinal axis; (de la Rama, see annotated Fig. 36 above)
a plurality of microelectrodes disposed on the flexible framework and forming a flexible array of microelectrodes adapted to conform to tissue. (de la Rama, Para. 0093; Fig. 33 microelectrodes 196)
In related flexible catheter art, Fleischman teaches:
each of the first inboard transition arm, second inboard transition arm, first outboard transition arm, and second outboard transition arm extend along a respective transition 29Docket No. CD-1436US01/065513-002146 arm curved axis without application of a force external to the medical device, (Li, Col. 5, lines 58-62)
and a tether is coupled to the [distal end] and passes through a lumen defined by the catheter shaft, (Li, Col. 5, lines 16-20; Fig. 2, manipulator wire 26, sheath 22, tip portion 30)
wherein an arc diameter of the flexible framework is changed as a result of a tension applied to the tether. (Li, Col. 4, lines 61-66, Col. 7, lines 22-23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified de la Rama based on the teachings of Li to have incorporated a tether attached to the junction in order to permit the user to easily position one or more of the manipulators along the length of housing and secure the manipulators in a desired position (Li, Col. 5, lines 1-7).
Regarding claim 12, the de la Rama/Li combination teaches:
The medical device of claim 11, wherein: (described above)
wherein each of the first inboard transition arm, second inboard transition arm, first outboard transition arm, and second outboard transition arm are naturally biased in a planar state. (de la Rama, Para. 0105; using Nitinol would allow the transition arms to be in any prechosen state)
Regarding claim 13, the de la Rama/Li combination teaches:
The medical device of claim 12, wherein: (described above)
Wherein the tether includes a tether proximal end and a tether distal end, ((Li, Col. 5, lines 16-20; Fig. 2, manipulator wire 26, sheath 22, tip portion 30)
wherein the tether distal end is connected to the [distal end] and the tether proximal end extends through the central lumen. (Li, Col. 5, lines 16-20; Fig. 2, manipulator wire 26, sheath 22, tip portion 30)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified de la Rama based on the teachings of Li to have incorporated the tether attached to the junction in order to permit the user to easily position one or more of the manipulators along the length of housing and secure the manipulators in a desired position (Li, Col. 5, lines 1-7).
Regarding claim 14, the de la Rama/Li combination teaches:
The medical device of claim 13, wherein: (described above)
wherein each of the first inboard transition arm, second inboard transition arm, first outboard transition arm, and second outboard transition arm are biased in a curved state in response to the tension being applied to the tether. (Li, Col. 4, lines 61-66, Col. 7, lines 22-23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified de la Rama based on the teachings of Li to have incorporated a tether attached to the junction in order to permit the user to easily position one or more of the manipulators along the length of housing and secure the manipulators in a desired position (Li, Col. 5, lines 1-7).
Regarding claim 15, the de la Rama/Li combination teaches:
The medical device of claim 11, wherein: (described above)
wherein each of the first inboard transition arm, second inboard transition arm, first outboard transition arm, and second outboard transition arm are naturally biased in a curved state that defines each respective transition arm curved axis. (de la Rama, Para. 0105; using Nitinol would allow the transition arms to be in any prechosen state)
Regarding claim 18, the de la Rama/Li combination teaches:
The medical device of claim 1, wherein: (described above)
wherein an increased tension applied to the tether increases a degree of arc of the flexible tip portion. (Li, Col. 7, lines 14-20; Fig. 8A to 8B; arch diameter changes)
One of ordinary skill in the art would recognize that pulling the tether more proximally would provide the tether with more tension, thus increasing the degree of arc. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified de la Rama based on the teachings of Li to have incorporated a tether to move distally and proximally in order to create a lateral lesion (Li, Col. 7, lines 22-23).
Regarding claim 19, the de la Rama/li combination teaches:
The medical device of claim 16, wherein: (described above)
wherein a decreased tension applied to the tether decreases the degree of arc of the flexible tip portion. (Li, Col. 7, lines 14-20; Fig. 8A to 8B; arch diameter changes)
One of ordinary skill in the art would recognize that releasing the tether more distally would provide the tether with less tension, thus decreasing the degree of arc. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified de la Rama based on the teachings of Li to have incorporated a tether to move distally and proximally in order to create a lateral lesion (Li, Col. 7, lines 22-23).
Regarding claim 20, the de la Rama/Li combination teaches:
The medical device of claim 17, wherein: (described above) 
wherein the tether is configured to break when a particular force is applied to the tether. (Li, Col. 7, lines 14-20; Fig. 8A to 8B; arch diameter changes; configured to limitation read as functional language, wherein read as broadly as claimed, anything is capable of breaking, including the tether, when a particular force is applied to it)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified de la Rama based on the teachings of Li to have incorporated a tether to move distally and proximally in order to create a lateral lesion (Li, Col. 7, lines 22-23). Further, by breaking the tether at a particular force, the flexible framework can return to its flat position for easy retraction out of the patient’s body. 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the de la Rama/Li combination in further view of Sterrett (U.S. PGPub. No. 20170112405).
Regarding claim 8, the de la Rama/Li combination teaches:
The medical device of claim 3, wherein: (described above)
the de la Rama/Li combination does not explicitly disclose creating the flexible framework from a single piece of material. 
In related assignee art, Sterrett teaches:
wherein the flexible framework is formed from a single piece of material. (Para. 0164)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the de la Rama/Li combination based on the teachings of Li to have incorporated the framework formed from a single piece of material in order to provide efficient manufacturing using a unitary material. 
Regarding claim 9, the de la Rama/Li/Sterrett combination teaches:
The medical device of claim 8, wherein: (described above)
wherein the material includes a metal and the metal is naturally biased such that the flexible framework is curved about the transverse framework axis. (de la Rama, Para. 0105; framework can be made of Nitinol)
Regarding claim 10, the de la Rama/Li/Sterrett combination teaches:
The medical device of claim 9, wherein: (described above)
wherein the flexible framework is configured to be retracted inside of a lumen defined by the catheter shaft. (de la Rama, Para. 0104)
Response to Arguments
Applicant’s arguments, see page 7, filed 6/2/2022, with respect to the drawings have been fully considered and are persuasive.  The objection of 3/15/2022 has been withdrawn. 
Applicant’s arguments, see pages 7-10, filed 6/2/2022, with respect to the claims have been fully considered and are persuasive.  The rejection under 35 U.S.C. 102 of 3/15/2022 has been withdrawn. 
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not taught by de la Rama in view of Fleischman are moot in view of the new rejections under Li. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794